DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on 10/06/2021. 
A second Non-Final Office Action is set forth herein since Applicant’s arguments, see remarks, filed 10/06/2021, with respect to the rejections of Claims 1 – 19 and 21 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art as below.

Claims 1-3 , 5 , 15-16 , 18 are amended
Claim 20 is cancelled.
Claim 21 is newly added.
Claim objection for claim 1 is withdrawn
112(a) rejection for claim 20 is withdrawn as it is cancelled.
112 (b) rejection for claims 1-14 and 20 are withdrawn.
Claims 1 – 19 and 21 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar et al. (Pub No: US 2020/0169474 A1) in view of Purdy (US 2005/0134607 A1).

Regarding claim 1. Nagarkar teaches a method for providing a visual representation of a network, the method comprises:
receiving network information indicative of (a) network nodes that comprise edge network nodes, (b) connectivity between the network nodes; and (c) connectivity of edge network nodes to one or more other networks( Nagarkar [0030] receive network data indicating the actual physical components of the network on which the logical networks are implemented (e.g., the physical servers, switches, routers, etc.) interpreted as connectivity between the network nodes interpreted as connectivity between the network nodes); and
generating the visual representation of the network (Nagarkar [0029] Fig 1 network visualization application generates this interactive network map for numerous network configurations in a datacenter (e.g., numerous logical networks might be implemented in a multi-tenant datacenter, with the application generating separate network maps for each) interpreted as generating the visual representation of the network) ,
wherein the visual representation is associated with selection metadata for selecting which part out of multiple parts of the visual representation to display, wherein each part comprises at least a part of a single layer of the multiple layers (Nagarkar [0057] and [0059] Figs 8 and 9, Graphical user interface GUI 400 displaying multi-layer network map, which select various network data of (e.g., IP addresses) relating to virtual machines 810-850, a group 860 with a virtual machine 830 that hosts containers 840 and 850 which is part of visual representation and displayed by a visual indicator multiple layers may include some of the same components as other layers, here, both data plane layer 800 and physical layer 900, displaying multiple layers interpreted as each part comprises single layer of the multiple layers).
Nagarkar does not teach the visual representation comprises multiple layers, each layer comprises one or more of the network nodes of the network, wherein different layers are associated with different importance values.
However Purdy teaches the visual representation comprises multiple layers, each layer comprises one or more of the network nodes of the network, wherein different layers are associated with different importance values (Purdy [0030] and [0034] and Fig 3B, displayed by the multilayer data interpreted as visual representation comprises multiple layers, where the rank of each layer 31A-31G, indicates the level of importance of the data residing on that layer interpreted as multiple layers  comprise network nodes as shown in Fig 2 B, representing important data on upper layers are given a higher display priority than objects representing less important data on lower layers interpreted as different layers are associated with different importance values).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar by incorporating the teachings of Purdy. 


Regarding claim 12. Nagarkar and Purdy teach the method according to claim 1 and Nagarkar further teaches wherein the generating of the visual representation comprises adding to a visual representation of a layer of the network, inter-layer connectivity indications indicative of a path that connects two network nodes of the layer, wherein the path passes through at least one other layer of the network (Nagarkar [0057] [0059] Figs 8 and 9, Graphical user interface GUI 400 displaying multi-layer network map, when a user selects a logical forwarding element interpreted as inter-layer connectivity indications indicative of a path that connects two network nodes of the layer, wherein the path passes through at least one other layer of the network).

Regarding claim 13. Nagarkar and Purdy teach the method according to claim 1 and Nagarkar further teaches comprising displaying the visual representation of the network (Nagarkar [0057] [0059] Figs 8 and 9, Graphical user interface GUI 400 displaying multi-layer network map, when a user selects a logical forwarding element interpreted displaying the visual representation of the network).

Regarding claim 14. Nagarkar and Purdy teach method according to claim 1 and Nagarkar further teaches comprising transmitting to a recipient computerized device the visual representation of the network (Nagarkar [0057] [0059] Figs 8 and 9, Graphical user interface GUI 400 displaying multi-layer network map, when a user selects a logical forwarding element interpreted as transmitting to a recipient computerized device the visual representation of the network).

Regarding claim 15. Nagarkar teaches a non-transitory computer readable medium that stores instructions (Nagarkar [0078] computer readable medium that stores instructions) for:
receiving network information indicative of (a) network nodes that comprise edge network node, (b) connectivity between the network nodes, and (c) connectivity of edge network nodes to one or more other networks( Nagarkar [0030] receive network data indicating the actual physical components of the network on which the logical networks are implemented (e.g., the physical servers, switches, routers, etc.) interpreted as connectivity between the network nodes interpreted as connectivity between the network nodes); and
generating a visual representation of the network(Nagarkar [0029] Fig 1 network visualization application generates this interactive network map for numerous network configurations in a datacenter (e.g., numerous logical networks might be implemented in a multi-tenant datacenter, with the application generating separate network maps for each) interpreted as generating the visual representation of the network); and
wherein the visual representation is associated with selection metadata for selecting which part out of multiple parts of the visual representation to display, wherein each part comprises at least a part of a single layer of the multiple layers(Nagarkar [0057] [0059] Figs 8 and 9, Graphical user interface GUI 400 displaying multi-layer network map, which select various network data of (e.g., IP addresses) relating to virtual machines 810-850, a group 860 with a virtual machine 830 that hosts containers 840 and 850 which is part of visual representation and displayed by a visual indicator multiple layers may include some of the same components as other layers, here, both data plane layer 800 and physical layer 900, displaying multiple layers interpreted as each part comprises single layer of the multiple layers).
Nagarkar does not teach the visual representation comprises multiple layers, each layer comprises one or more of the network nodes of the network, wherein different layers are associated with different importance values.
However Purdy teaches the visual representation comprises multiple layers, each layer comprises one or more of the network nodes of the network, wherein different layers are associated with different importance values (Purdy [0030] and [0034] and Fig 3B, displayed by the multilayer data interpreted as visual representation comprises multiple layers, where the rank of each layer 31A-31G, indicates the level of importance of the data residing on that layer interpreted as multiple layers on network nodes as shown in Fig 2 B, representing important data on upper layers are given a higher display priority than objects representing less important data on lower layers interpreted as different layers are associated with different importance values).

Doing so multilayer data animation program is provided that controls the simultaneous display of objects that represent complex or interrelated data, where the appearance of the objects may change over time to reflect changes in the data. The objects are periodically updated to reflect changes in the data, and the multilayer data animation program alters the display of the objects in accordance with the layer hierarchy when the display of objects on one layer conflicts with objects on another layer.

Claims 2-11 , 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar et al. (Pub No: US 2020/0169474 A1) in view of Purdy (US 2005/0134607 A1) in further view of Zhang et al. (Pub No : US 2007/0286218 A1).

Regarding claim 2. Nagarkar and Purdy teach the non-transitory computer readable medium according to claim 1, and Nagarkar further teaches wherein the network nodes comprise multiple hosts, wherein the multiple hosts are ordered to the multiple layers according to importance values of the multiple hosts (Nagarkar [0038] [0062] Fig 11, network configuration data may provide information about the network as an interconnected entity at a logical level and the components at a higher level that correspond to groups of lower level components where overlays could visually show, e.g., virtual machines status (functioning properly, slow, completely disabled, etc.), display network performance metrics (e.g., throughput, latency, available 
Nagarkar and Purdy do not teach wherein the method comprises determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host
However Zhang teaches wherein the method comprises determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host (Zhang [0032] [0038] Fig 2, shortest paths go through node A than the other three nodes interpreted as determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.


Regarding claim 3. Nagarkar and Purdy teach the method according to claim 1.
Nagarkar and Purdy do not teach the wherein each one of the network nodes comprises one or more hosts, wherein the generating comprises performing one or more clustering iterations, each clustering iteration comprises clustering network nodes based on topological similarities between one or more hosts of network nodes, the outcome of 
However Zhang teaches wherein each network nodes comprises one or more hosts, wherein the generating comprises performing one or more clustering iterations ( Zhang [0031] A path is defined as a sequence of nodes (n.sub.1, . . . , n.sub.k) such that from each of its nodes there is an edge to the successor node in cluster interpreted as each network nodes comprises one or more hosts, wherein the generating comprises performing one or more clustering iterations), each clustering iteration comprises clustering network nodes based on topological similarities between one or more hosts of network nodes, the outcome of the one or more clustering iteration is a network that comprises processed network nodes (Zhang [0038][0083] though nodes E, B, and D are located on similar local topological positions The algorithm traces the recursion tree interpreted as based on topological similarities between one or more hosts of network nodes, the outcome of the one or more clustering iteration is a network that comprises processed network nodes) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 4. Nagarkar, Purdy and Zhang teach the method according to claim 3 and Zhang further teaches wherein the clustering comprises calculating, for each one of a pair of hosts, an identity parameter for the pair of hosts (Zhang [0038] [0070] nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings are calculated interpreted as calculating of the identity parameter by v.sub.i|N(v.sub.i)| is the number of nodes in N(v.sub.i) ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 5. Nagarkar, Purdy and Zhang teach the method according to claim 4 and Nagarkar further teaches wherein each ignored network has a physical connection that is different from a logical connection of the network (Nagarkar [0030] network configuration may define one or more logical networks that are implemented by physical components within a datacenter or across multiple datacenters in some embodiments. Such logical networks include logical routers, logical switches, and logical ports (of both the logical routers and logical switches), as well as additional logical components interpreted as each ignored network has a physical connection that is different from a logical connection of the network).
Nagarkar and Purdy do not teach wherein the calculating of the identity parameter for a pair of hosts is based on (a) a number of identical connections (Nident) of the pair of 
However Zhang further teaches wherein the calculating of the identity parameter for a pair of hosts is based on (a) a number of identical connections (Nident) of the pair of hosts (Zhang [0038] [0070] nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings interpreted as calculating of the identity parameter for a pair of hosts is based set of neighbors of v.sub.i, N(v.sub.i), is denoted as a set of nodes directly connected to v.sub.i|N(v.sub.i)| is the number of nodes in N(v.sub.i) ) (b) a number of connections (Nmin) of a host that has a lowest number of connections out of all nodes of the network (Zhang [0041] the nodes with the lowest values of Bridging Centrality interpreted as (Nmin) of a host that has a lowest number of connections out of all nodes of the network) , and (c) a number (Nignore) of ignored network coupled to the network (Zhang [0068] ignores large numbers of nodes interpreted as a number (Nignore) of ignored network coupled to the network).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 6. Nagarkar, Purdy and Zhang teach the method according to claim 5 and Zhang further teaches wherein the identity parameter for the pair of hosts equals Nident*Coefficient/(Nmin-Nignore) (Zhang [0077] similarity S.sub.st of two nodes s and t interpreted as identity parameter for the pair of hosts can be computed by S.sub.st of two nodes s and t can be computed by S st interpreted as Nident*Coefficient/(Nmin-Nignore)).

Regarding claim 7. Nagarkar, Purdy and Zhang teach the method according to claim 3 and Zhang further teaches wherein each clustering iteration comprises merging edge network nodes connected to a same network node (Zhang [0039] bridging centrality combines these two measurements, betweenness centrality and bridging coefficient, since none of these two indices can differentiate the bridging nodes interpreted as merging edge network nodes connected to a same network node ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 8. Nagarkar, Purdy and Zhang teach the method according to claim 3 and Nagarkar further teaches comprising allocating the processed network nodes to the multiple layers(Nagarkar [0051] [0055] Figs 6 - 11, the GUI 400 to display the  nodes that are implemented on different hosts of the network interpreted as allocating the processed network nodes to the multiple layers).

Regarding claim 9. Nagarkar, Purdy and Zhang teach the method according to claim 8 wherein the allocating is based, at least in part, on an importance of the processed network nodes (Zhang [0038] Betweenness centrality decides only the extent of how important the node of interest is from information).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 10. Nagarkar, Purdy and Zhang teach the method according to claim 9 and Zhang further teaches comprising calculating the importance of the processed network nodes by calculating Betweenness Centrality of the processed network nodes (Zhang [0039] bridging centrality combines global and local features and calculated valve as shown in Table 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 11. Nagarkar, Purdy and Zhang teach the method according to claim 9 and Nagarkar further teaches comprising calculating the importance of the processed network nodes at least in part based on structural metadata that defines roles of network nodes of the processed network nodes (Nagarkar [0031] [0041] structured data, such as data organized in one or more hierarchies in network node are determined interpreted as calculating the importance of the processed network nodes at least in part based on structural metadata ).

Regarding claim 16. Nagarkar and Purdy teach the non-transitory computer readable medium according to claim 15.
Nagarkar and Purdy do not teach wherein each one of the network nodes comprises one or more hosts, wherein the generating comprises
performing one or more clustering iterations, each clustering iteration comprises clustering network nodes based on topological similarities between one or more hosts of network nodes, the outcome of the one or more clustering iteration is a network that comprises processed network nodes
However Zhang teaches wherein each one of the network nodes comprises one or more hosts, wherein the generating comprises performing one or more clustering iterations, each clustering iteration comprises clustering network nodes based on topological similarities between one or more hosts of network nodes, the outcome of the one or more clustering iteration is a network that comprises processed network nodes(Zhang [0038] [0070] nodes E, B, and D are located on 

Regarding claim 17. Nagarkar, Purdy and Zhang teach the non-transitory computer readable medium according to claim 16 and Zhang further teaches wherein the clustering comprises calculating, for each one of a pair of hosts, an identity parameter for the pair of hosts (Zhang [0038] [0070] nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings are calculated interpreted as calculating of the identity parameter by v.sub.i|N(v.sub.i)| is the number of nodes in N(v.sub.i) ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 18. Nagarkar, Purdy and Zhang teach the non-transitory computer readable medium according to claim 17, and
Nagarkar further teaches wherein each ignored network has a physical connection that is different from a logical connection of the network (Nagarkar [0030] network configuration may define one or more logical networks that are implemented by physical components within a datacenter or across multiple datacenters in some 
Nagarkar and Purdy do not teach wherein the calculating of the identity parameter for a pair of hosts is based on (a) a number of identical connections (Nident) of the pair of hosts; (b) a number of connections (Nmin) of a host that has a lowest number of connections out of all nodes of the network; and (c) a number (Nignore) of ignored network coupled to the network 
 However Zhang teaches wherein the calculating of the identity parameter for a pair of hosts is based on (a) a number of identical connections (Nident) of the pair of hosts (Zhang [0038] [0070] nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings interpreted as calculating of the identity parameter for a pair of hosts is based set of neighbors of v.sub.i, N(v.sub.i), is denoted as a set of nodes directly connected to v.sub.i|N(v.sub.i)| is the number of nodes in N(v.sub.i) ) (b) a number of connections (Nmin) of a host that has a lowest number of connections out of all nodes of the network (Zhang [0041] the nodes with the lowest values of Bridging Centrality interpreted as (Nmin) of a host that has a lowest number of connections out of all nodes of the network) , and (c) a number (Nignore) of ignored network coupled to the network (Zhang [0068] ignores large numbers of nodes interpreted as a number (Nignore) of ignored network coupled to the network).
wherein each ignored network has a physical connection that is different from a logical connection of the network.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 19. Nagarkar, Purdy and Zhang teach the non-transitory computer readable medium according to claim 18 and Zhang further teaches wherein the identity parameter for the pair of hosts equals Nident*Coefficient/(Nmin-Nignore) (Zhang [0077] similarity S.sub.st of two nodes s and t interpreted as identity parameter for the pair of hosts can be computed by S.sub.st of two nodes s and t can be computed by S st interpreted as Nident*Coefficient/(Nmin-Nignore))
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 21. Nagarkar and Purdy teach the non-transitory computer readable medium according to claim 15 and Nagarkar further teaches wherein the network nodes comprise multiple hosts, wherein the multiple hosts are ordered to the multiple layers according to importance values of the multiple hosts (Nagarkar [0038] [0062] Fig 11, network configuration data may provide information about the network as an interconnected entity at a logical level and the components at a higher level that correspond to groups of lower level components where overlays could visually show, e.g., virtual machines status (functioning properly, slow, completely disabled, etc.), display network performance metrics (e.g., throughput, latency, available bandwidth, etc.), the location of malware infections, and many other types of data interpreted as wherein the multiple hosts are ordered to the multiple layers according to importance values of the multiple hosts ).
Nagarkar and Purdy do not teach wherein the method comprises determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host
However Zhang teaches wherein the method comprises determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host (Zhang[0032][0038] Fig 2, shortest paths go through node A than the other three nodes interpreted as determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host ) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455